SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                       Department of Children & Families v. E.D.-O. (A-109-13) (073916)

Argued April 27, 2015 -- Decided August 20, 2015

CUFF, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

          In this appeal concerning allegations of neglect by a parent, the Court considers, among other issues,
whether N.J.S.A. 9:6-8.21(c)(4)(b) requires a finding that the parent’s conduct presents an imminent risk of harm to
the child at the time of fact-finding or at the time of the event that triggered agency intervention.

         In May 2009, E.D.-O. left her sleeping nineteen-month-old child unattended for approximately ten minutes
in a locked motor vehicle with the motor running. E.D.-O. was arrested and charged with endangering the welfare
of her child. She later was released, and the police referred the matter to the Division of Child Protection and
Permanency (Division). Following an investigation, a Division caseworker substantiated the allegation of neglect
based on E.D.-O. leaving the child unattended in the car while she shopped in a nearby store. The Division filed a
complaint against E.D.-O. and her husband, pursuant to N.J.S.A. 9:6-8.21 to -8.73 (Title 9), seeking care and
supervision of their four children. E.D.-O. then filed with the Division an appeal of the substantiation of neglect
finding and requested an administrative hearing. The Division denied the request pending resolution of the criminal
charges and the protective services litigation. The Title 9 complaint was resolved by a consent order, and E.D.-O.
renewed her administrative appeal of the substantiation determination.

         On September 28, 2012, E.D.-O. filed a notice of tort claim with various State agencies, including the
Division. A deputy attorney general then filed a motion seeking an order (1) summarily affirming the Division’s
decision to substantiate neglect against E.D.-O., and (2) denying her request for a hearing. E.D.-O. filed a cross-
motion for summary disposition. On March 4, 2013, the Division Director denied E.D.-O.’s request for a hearing,
granted the Division’s motion for summary disposition, and ordered that E.D.-O.’s name be placed in the Central
Registry, pursuant to N.J.S.A. 9:6-8.11. The Director stated that E.D.-O. failed to identify a contested fact that
required an evidentiary hearing; therefore, the Director concluded that the Division was not required to forward
E.D.-O.’s appeal to the Office of Administrative Law (OAL).

         E.D.-O. appealed, and the Appellate Division affirmed the final agency decision substantiating neglect.
434 N.J. Super. 154 (App. Div. 2014). The appellate panel concluded that a hearing in the OAL was unnecessary
because E.D.-O.’s actions plainly constituted gross neglect. The Court granted certification. 218 N.J. 530 (2014).

HELD: N.J.S.A. 9:6-8.21(c)(4)(b) requires a finding that the parent’s conduct presents an imminent risk of harm to
the child at the time of the event that triggered the Division’s intervention. In addition, the determination of whether
a parent’s conduct is negligent or grossly negligent requires an evaluation of the totality of the circumstances, which
can only occur through a hearing. The Division should have referred E.D.-O.’s appeal to the OAL for a hearing.

1. Title 9’s definition of “abused or neglected child” initially looks for actual impairment to the child. Absent
evidence of actual harm, the focus shifts to whether there is a threat of harm. In those circumstances, the Division
must show imminent danger or a substantial risk of harm by a preponderance of the evidence. That assessment must
consist of a particularized review of a parent’s or caretaker’s actions and the impact of any act or omission on the
child. In all but the most obvious instances, that analysis must avoid resort to categorical conclusions. (pp. 14-21)

2. Whether a parent’s or caretaker’s decision to leave a child unattended in a home or a car constitutes neglect has
been the subject of several appellate decisions. This court has emphasized that “‘failure . . . to exercise a minimum
degree of care’” -- the statutory foundation for a finding of neglect -- “at least requires grossly negligent or reckless
conduct.” Dep’t of Children & Families v. T.B., 207 N.J. 294, 306 (2011) (quoting N.J.S.A. 9:6-8.21(c)(4)(b)).
Appellate courts also have explained that the standard is not whether some potential for harm exists. A parent fails
to exercise a minimum degree of care when she is aware of the dangers inherent in a situation and fails adequately to
supervise the child or recklessly creates a risk of serious injury to the child. (pp. 21-26)

3. Each determination of whether conduct constitutes child abuse or neglect pursuant to N.J.S.A. 9:6-8.21(c)(4)(b)
requires a finding of whether the child suffered actual physical, mental, or emotional harm or whether the conduct
exposed the child to an imminent risk of such harm. E.D.-O. contends that when no actual harm occurs to the child,
the focus of the risk of harm is not at the time of the occurrence of the event, but at the time of fact-finding by the
agency or an ALJ or a trial court. On this interpretive issue, the Court begins its inquiry with the plain language of
the statute, which, in this case, is not dispositive. Moreover, the textual analysis advanced by E.D.-O. is out of step
with the legislative intent of the statute, and deviates from several opinions of this Court and of the Appellate
Division. Applied strictly, E.D.-O.’s focus on the risk at that time of the fact-finding has the obvious potential to
overlook conduct, even aberrational conduct, that had the clear capacity to produce a catastrophic result. Such an
approach contravenes the legislative determination that child protective services and a court may intervene before a
child experiences actual harm. Focusing on a parent’s conduct at the time of the incident does not preclude ever
considering the risk of harm posed by a parent at the time of a hearing. In fact, the myriad dispositions available to
the trial court after it enters a finding of abuse or neglect are fashioned based on current circumstances. (pp. 27-33)

4. The Administrative Procedure Act (APA), N.J.S.A. 52:14B-1 to –24, governs rulemaking by State agencies and
provides basic ground rules for the conduct of administrative hearings in contested matters. A contested case
commences when an agency renders a decision and a person seeks review of the decision. N.J.S.A. 52:14B-2(b).
The agency must first determine whether the request for review constitutes a contested case. If so, the matter is
forwarded to the OAL to assign an ALJ and schedule a hearing. The Division has promulgated rules governing
dispute resolution. See N.J.A.C. 10:120A-1.2(a)(2). In essence, the Division has imported the summary disposition
procedure utilized by the OAL, see N.J.A.C. 1:1-12.5, to perform its threshold function of identifying an appeal that
requires reference to the OAL. The Court questions whether this two-step procedure was ever contemplated by the
APA or is compliant with the APA’s overall intent. (pp. 34-37)

5. Any allegation of child neglect in which the conduct of the parent or caretaker does not cause actual harm is fact-
sensitive and must be resolved on a case-by-case basis. The treatment of this matter and others discussed in this
opinion evinces a proclivity by the Division to apply a categorical rule that any parent or caretaker who leaves a
young child unattended for any length of time, particularly in a motor vehicle, has failed to exercise a minimum
degree of care that places the child in imminent danger of impairing that child’s physical, emotional, or mental well-
being. The Court continues to disapprove of the Division’s resort to a categorical approach to this subset of cases.
When substantiation of neglect must be determined on a case-by-case basis, there is little room for disposition of an
appeal of a substantiation of neglect through the agency’s self-devised summary disposition procedure. E.D.-O.’s
appeal from the Division’s substantiation of neglect should have been referred to the OAL, and E.D.-O. should have
had the opportunity to advance all of the circumstances surrounding the event. (pp. 37-40)

6. The Court comments on the excessive amount of time that elapsed between E.D.-O.’s initial appeal of the
substantiation determination, her renewed appeal following dismissal of the Title 9 complaint, and the filing of the
motion for summary disposition in the Division. The Court finds the lapse of time troubling, and notes that no one -
- parents, caretakers, or the public -- is served when an issue as important as whether an adult abused or neglected a
child remains unresolved for years. (pp. 40-41)

7. Finally, the Court notes that enrollment in the Central Registry is a consequence of a finding of abuse or neglect.
N.J.S.A. 9:6-8.11. Although the Court is mindful of the consequences of enrollment in the Registry and the duration
of those consequences, it is not the function of the Court to address those seeming excesses by distorting the analysis
of the underlying conduct. The Court finds that the concerns addressed by E.D.-O. and others are best addressed by
the Legislature and, perhaps, the Division. (pp. 41-42)

        The judgment of the Appellate Division is REVERSED, and the matter is REMANDED to the Office of
Administrative Law for further proceedings consistent with this opinion.

       CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-
VINA and SOLOMON join in JUDGE CUFF’s opinion.


                                                           2
                                       SUPREME COURT OF NEW JERSEY
                                        A-109 September Term 2013
                                                  073916

DEPARTMENT OF CHILDREN AND
FAMILIES, DIVISION OF CHILD
PROTECTION AND PERMANENCY,

    Petitioner-Respondent,

           v.

E.D.-O.,

    Respondent-Appellant.


           Argued April 27, 2015 – Decided August 20, 2015

           On certification to the Superior Court,
           Appellate Division, whose opinion is
           reported at 434 N.J. Super. 154 (App. Div.
           2014).

           Sean Marotta argued the cause for appellant
           (Hogan Lovells US and Epstein Arlen,
           attorneys; Mr. Marotta, Daniel N. Epstein,
           and Carol E. Matula, on the briefs).

           Erin O’Leary, Deputy Attorney General,
           argued the cause for respondent (John J.
           Hoffman, Acting Attorney General of New
           Jersey, attorney; Andrea M. Silkowitz,
           Assistant Attorney General, of counsel; Ms.
           O’Leary, and Ann Avram Huber, Deputy
           Attorney General, on the briefs).

           T. Gary Mitchell, Deputy Public Defender,
           argued the cause for amicus curiae Public
           Defender Parental Representation (Joseph E.
           Krakora, Public Defender, attorney; Mr.
           Mitchell and Robyn A. Veasey, Deputy Public
           Defender & Managing Attorney, of counsel).




                                 1
            Jeyanthi C. Rajaraman argued the cause for
            amicus curiae Legal Services of New Jersey
            (Melville D. Miller, Jr., President,
            attorney; Ms. Rajaraman, Mr. Miller, and
            Mary M. McManus-Smith, on the brief).

     JUDGE CUFF (temporarily assigned) delivered the opinion of

the Court.

     All too frequently we hear of a parent who left a child

unattended in a motor vehicle.    In some instances the outcome

has been tragic.    Yet, even when no harm comes to the child, the

parent still may be charged with a criminal offense or, if such

action is warranted, the matter may be referred to the relevant

child welfare agency.    This is one of the latter cases.

     In this appeal, on a morning in early May 2009, a mother

left her sleeping nineteen-month-old child unattended for

approximately ten minutes in a locked motor vehicle with the

motor running in a shopping mall parking lot.     The Division of

Child Protection and Permanency1 (Division) substantiated

neglect, and the mother filed for an administrative review of

that determination.     The Division filed a complaint in the

Superior Court, pursuant to N.J.S.A. 9:6-8.21 to -8.73 (Title

9), seeking care and supervision of the unattended child and her

siblings.    That complaint was resolved by a consent order, and


1 Effective June 29, 2012, the Division of Youth and Family
Services was renamed the Division of Child Protection and
Permanency. L. 2012, c. 16.


                                  2
the mother renewed her administrative appeal of the

substantiation determination.

     Years later, the Division determined that no genuine issue

of material fact existed and summarily disposed of the matter.

The Appellate Division affirmed the final agency decision

substantiating neglect.   The appellate panel concluded that a

hearing in the Office of Administrative Law (OAL) was

unnecessary because the mother’s actions plainly constituted

gross neglect.

     Before this Court, the mother argues that in a case in

which no actual harm befell the child, the Division must

evaluate whether her conduct caused an imminent risk of harm to

her child at the time of fact-finding, rather than at the time

of the event.    To do otherwise, she insists, is contrary to the

plain meaning and legislative intent of the statute.

Furthermore, the mother argues that requiring her name to be

listed on the Central Registry2 for a single lapse in judgment is

unreasonable.




2 N.J.S.A. 9:6-8.11 creates a child abuse registry that serves as
“the repository of all information regarding child abuse or
neglect that is accessible to the public pursuant to State and
federal law.” The records may be disclosed to physicians,
courts, child welfare agencies, and certain employers. See N.J.
Dep’t of Children & Families v. A.L., 213 N.J. 1, 26 (2013)
(citing N.J.S.A. 9:6-8.10a(b)(1)-(23)).


                                  3
    Finally, the mother insists that the Division erred and the

Appellate Division compounded the error by applying a

categorical approach to evaluate her actions.     She maintains

that the Division should have referred her appeal to the OAL for

a hearing by an Administrative Law Judge (ALJ).

    We reject the interpretation of the definition of abuse and

neglect, N.J.S.A. 9:6-8.21(c)(4)(b), advanced by the mother that

the statute requires a finding that the parent’s conduct

presents an imminent risk of harm to the child at the time of

fact-finding rather than at the time of the event that triggered

the Division’s intervention.     Such an interpretation is not

supported by the text of the statute, the legislative history,

the Court’s long-standing interpretation and application of the

statute, or common sense.

    We also hold that the Division should have referred the

mother’s appeal to the OAL for a hearing.    Leaving a child

unattended in a car or a house is negligent conduct.     However,

this Court has emphasized that whether a parent’s conduct is

negligent or grossly negligent requires an evaluation of the

totality of the circumstances.    Such an evaluation can only

occur through a hearing.    The Division not only denied the

mother a timely determination of her appeal but also denied her

an individualized review of the unique circumstances attendant



                                  4
to the incident involving her child.      We therefore reverse and

remand this matter for a hearing before the OAL.

                                  I.

    On the morning of May 6, 2009, E.D.-O. drove to the Dollar

Tree store in the Middlesex Mall in South Plainfield with her

nineteen-month-old daughter, S.O., to pick up party supplies for

a birthday celebration for one of her other children.       S.O. fell

asleep in her car seat.   Not wanting to wake her sleeping child,

E.D.-O. decided to leave her asleep in the backseat of the car.

She parked about 150 feet, or ten parking spaces, away from the

store, left the engine running, opened both front windows

slightly, and locked the doors.       The sky was overcast and the

temperature was about fifty-five degrees.

    While E.D.-O. was in the store, a security guard noticed

the running car and the sleeping child.       He called the police.

The security guard estimated that five or ten minutes elapsed

between the time he observed the car and the arrival of the

police.   When E.D.-O. emerged from the store, she was confronted

by a police officer.   E.D.-O. indicated that she observed police

activity around her car while she was paying for her

merchandise.   She estimated that she left her daughter

unattended for less than ten minutes.

    A police officer arrested E.D.-O. and charged her with

endangering the welfare of her child.      E.D.-O. contacted her

                                  5
father, who took custody of the child.   E.D.-O. was released on

her own recognizance, and the police referred the matter to the

Division.

    Later that day, a caseworker from the Division arrived at

E.D.-O.’s home.   The caseworker reported that E.D.-O. cried

during the interview and stated that she had never left this

child or any of her other children unattended in a car.    She

told the caseworker that she usually would leave S.O. with her

parents or stay home if S.O. was sleeping.   However, E.D.-O.

said, that morning, S.O. had fallen asleep on the drive to the

store.   The caseworker inspected the house, finding that each

child had their own bedroom, the house was clean, and there was

adequate food for the family.   She also reported that S.O. was

dressed appropriately and appeared to be well-nurtured.

    The Division caseworker interviewed E.D.-O.’s husband and

three other children, ages nine, six, and four years old.    E.D.-

O.’s husband informed the caseworker that his wife had never

left their children unattended before this incident.   He stated

that she was a caring mother who also very capably managed his

electrical business.   He told the caseworker he was confident

E.D.-O. would never make this mistake again and that he believed

she realized that she had made a bad decision.   The children

confirmed that their parents never left them home alone.    At the

conclusion of her investigation, the caseworker substantiated

                                 6
the allegation of neglect based on E.D.-O. leaving the child

unattended in the car while she shopped in a nearby store.

                                II.

     On May 19, 2009, the Division filed a complaint in Superior

Court against E.D.-O. and her husband seeking care and

supervision of their four children.

     On May 27, 2009, soon after the Division filed its

complaint, E.D.-O. filed with the Division an appeal of the

substantiation of neglect finding and requested an

administrative hearing.   The Division denied the request pending

resolution of the criminal charges and the protective services

litigation.   On September 9, 2009, following dismissal of the

Title 9 complaint pursuant to a consent order,3 E.D.-O. renewed

her request to appeal the substantiation of neglect.   Counsel

for E.D.-O. sent additional letters concerning E.D.-O.’s

substantiation appeal on November 9, 2009, August 12, 2010, and

July 19, 2012.

     On September 28, 2012, E.D.-O. filed a notice of tort claim

with various State agencies, including the Division.     As the

basis for E.D.-O.’s claim, the notice identified the Division’s

refusal to schedule a hearing, thus causing injury to E.D.-O.’s




3 The record does not reveal the disposition of the criminal
charge filed against E.D.-O., although there is no mention in
the record of any conviction entered against E.D.-O.
                                 7
reputation.   On December 3, 2012, a deputy attorney general

filed a motion seeking an order summarily affirming the

Division’s decision to substantiate neglect against E.D.-O. and

denying her request for a hearing.    E.D.-O. filed a cross-motion

for summary disposition in which she noted that the Appellate

Division had reached different results in various cases

addressing the issue of whether leaving a child unattended

constituted neglect.

       On March 4, 2013, the Division Director denied E.D.-O.’s

request for a hearing, granted the Division’s motion for summary

disposition, and ordered that E.D.-O.’s name be placed in the

Central Registry.    The Director stated that E.D.-O. failed to

identify a contested fact that required an evidentiary hearing;

therefore, the Director concluded that the Division was not

required to forward E.D.-O.’s appeal to the OAL.

       E.D.-O. appealed, and the Appellate Division affirmed.

Dep’t of Children & Families, Div. of Child Prot. & Permanency

v. E.D.-O., 434 N.J. Super. 154 (App. Div. 2014).    In so doing,

it agreed that an evidentiary hearing was not required.    Id. at

157.   The panel noted that the material facts were not disputed

and that the Director had properly invoked the summary

disposition procedure.    Ibid.

       The Appellate Division proceeded to frame the legal issue

as “whether the material facts support a finding of abuse or

                                  8
neglect.”    Ibid.   It answered that inquiry in the affirmative,

stating that

            [a]lthough there may be instances in which
            such an act may be fairly labeled “merely
            negligent,” we need not describe at any length
            the parade of horribles that could have
            attended [E.D.-O.’s] neglect in concluding, as
            did the Director, that the act of leaving a
            child alone in a motor vehicle with its engine
            running, to enter premises 150 feet away, is
            a reckless act enveloped by the standard
            contained in N.J.S.A. 9:6-8.21(c)(4)(b).

            [Id. at 160.]

The Appellate Division acknowledged that the child was not

harmed but emphasized that a finding of neglect often “arise[s]

because of a legitimate and reasonable inference -- stemming

from the act or omission in question -- that ‘the child is

subject to future danger.’”    Id. at 159 n.5 (quoting Dep’t of

Children & Families v. T.B., 207 N.J. 294, 307 (2011)).

    Regarding the facts of the appeal, the panel determined

that “‘an ordinary reasonable person’” would have “recognize[d]

the peril.”    Id. at 161 (quoting G.S. v. Dep’t of Human Servs.,

157 N.J. 161, 179 (1999)).    Specifically, the panel explained

that “[a] parent invites substantial peril when leaving a child

of such tender years alone in a motor vehicle that is out of the

parent’s sight, no matter how briefly.”    Ibid.   The panel

determined that “[E.D.-O.] recognized the danger when she felt

it necessary to lock the vehicle’s doors and lower both the


                                  9
front windows by an inch.”   Ibid.    The panel conceded however

that there may be circumstances when leaving a child unattended

in a motor vehicle may not run afoul of N.J.S.A. 9:6-

8.21(c)(4)(b).   It cited as an example a parent who left a sick

and sleeping child in a car while the parent entered a pharmacy

to purchase a prescription for the child.     Id. at 162.   Those

extenuating circumstances would not be considered grossly

negligent conduct as defined by section 8.21(c)(4)(b).

    This Court granted E.D.-O.’s petition for certification.

218 N.J. 530 (2014).

                               III.

                                A.

    E.D.-O. advances three arguments in support of her

contention that the Appellate Division’s judgment must be

reversed.

    First, she argues that a parent should not be placed on the

Central Registry when the alleged act of abuse or neglect is

aberrational and the parent does not pose a risk of harm to any

child at the time the complaint seeking care and supervision of

her children is heard or the Director renders a decision.     This

argument relies on a textual analysis of N.J.S.A. 9:6-

8.21(c)(4)(b), New Jersey Division of Child Protection &

Permanency v. M.C., 435 N.J. Super. 405 (App. Div.), certif.

granted, 220 N.J. 41 (2014), to support her contention that the

                                10
Division is required to prove that the child has suffered actual

harm or that the child remains at risk of imminent harm at the

time of the fact-finding.   According to E.D.-O., the facts of

this case could never support a finding of neglect because the

child suffered no actual harm and there was absolutely no

evidence that there was any present or continuing risk of harm

at the time the Director rendered her decision.    E.D.-O. argues

that her inclusion in the Central Registry, when her conduct

posed no present or continuing risk of harm to the child, only

compounds the error.

    Second, E.D.-O. contends that the Director should have

granted her motion for summary disposition because the Division

failed to produce particularized evidence that she placed her

daughter in imminent danger or subjected her to a substantial

risk of harm.

    Third, E.D.-O. maintains that she should have received an

evidentiary hearing.

                                 B.

    The Division urges this Court to affirm the judgment of the

Appellate Division.    The Division invokes the rule extending

deference to agency fact-finding and interpretation of a statute

the agency is charged with enforcing.    The Division also urges

that the finding of neglect is well supported by the record.       It

submits that there are no exigent or extenuating circumstances

                                 11
that justify the action taken by E.D.-O. in this case.   The

Division also maintains that its disposition is consistent with

well-established authority.

    Furthermore, the Division urges the Court to reject E.D.-

O.’s interpretation of section 8.21(c)(4)(b) that the child must

be in imminent danger of becoming impaired at the time of the

finding.   The Division submits that the interpretation offered

by E.D.-O. is contrary to established authority and that a plain

reading of the statute indicates that the risk of harm posed by

a parent must be evaluated at the time of the parent’s abusive

or neglectful conduct.

    The Division also contends that an administrative hearing

before the OAL was not required because no material fact was in

dispute.   The Division emphasizes that both parties maintained

that summary disposition was appropriate to resolve the issue.

The Division maintains that E.D.-O. has waived this argument

because she failed to request an evidentiary hearing before the

agency.

                                C.

    Amicus curiae Office of Parental Representation of the

Office of the Public Defender (OPR) urges this Court to reverse

the judgment of the Appellate Division.   OPR contends that E.D.-

O. did not receive a full and fair hearing and that the Director

applied a categorical rule.   OPR contends that the record lacked

                                12
any particularized evidence of imminent danger to the sleeping

child.

    OPR also expresses concern about the litigation tactics

employed by the Division.    OPR argues that the Division’s

decision to dismiss the complaint it filed in Superior Court

should preclude further litigation of the issue in a court of

law or before the agency.    OPR postulates that the Division may

have engaged in forum shopping to assure a favorable outcome.

Finally, OPR posits that “a defendant . . . will rarely ever

consent to forego a fact-finding, without attempting first to

secure . . . [a] withdrawal of a substantiation of neglect or

abuse.”    As a result, the Family Part will experience an

increase in litigation.

    OPR also argues that the statute requires the agency or a

court to address fact-sensitive claims in an evidentiary

hearing.   It maintains that inclusion on the Central Registry

without an evidentiary hearing is contrary to the procedural

protections contemplated by Title 9.

    Amicus curiae Legal Services of New Jersey (LSNJ) urges

this Court to reverse the Appellate Division’s judgment because

E.D.-O. faces the “severe, frequently life-altering effects” of

being placed on the Central Registry without an adjudication

from a court or even a fact-finding hearing.    LSNJ also

highlights four procedural flaws committed by the Division,

                                 13
including the omission of “an evidence-based fact-finding

hearing before a neutral adjudicator,” the unilateral

determination by the Director of “no material issue of fact,”

the inordinate and unjustified delay of E.D.-O.’s appeal of the

substantiation decision, and the failure to clearly notify E.D.-

O. and others of the effect of substantiation.

    LSNJ also contends that the Appellate Division failed to

consider all of the elements of N.J.S.A. 9:6-8.21(c)(4)(b),

specifically, that “an act or omission . . . demonstrates

reckless disregard of substantial danger,” that the child’s

condition has been actually impaired or the child is in imminent

danger of impairment, and that “a causal link [exists] between

the recklessness and the ‘actual or imminent’ impairment.”

Finally, LSNJ urges this Court to provide guidance on the

factors that should be considered in cases involving unattended

children.

                                IV.

                                A.

    In general, “Title 9 controls the adjudication of abuse and

neglect cases.”   N.J. Div. of Youth & Family Servs. v. M.C. III,

201 N.J. 328, 343 (2010) (citing N.J.S.A. 9:6-8.21 to -8.73).

This Court has explained that “[t]he purpose animating Title 9

‘is to provide for the protection of children under 18 years of

age who have had serious injury inflicted upon them.’”   N.J.

                                14
Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 31 (2011)

(quoting N.J.S.A. 9:6-8.8).   Indeed, Title 9 declares that its

purpose is

         to provide for the protection of children
         under 18 years of age who have had serious
         injury inflicted upon them by other than
         accidental means. The safety of the children
         served shall be of paramount concern. It is
         the intent of this legislation to assure that
         the lives of innocent children are immediately
         safeguarded from further injury and possible
         death and that the legal rights of such
         children are fully protected.

         [N.J.S.A. 9:6-8.8(a).]

    Title 9’s main focus is not the “culpability of parental

conduct” but rather “the protection of children.”    G.S., supra,

157 N.J. at 177.     The sponsors of the original bill proclaimed

this same focus:

              This bill recognizes that children have
         certain legal rights, most important of these
         being the right of protection from physical
         abuse and neglect.

              The purpose of this bill is to insure
         that these rights will be adequately protected
         by the appropriate courts and social service
         agencies.   Any proceedings under this bill
         will be carried out with the best interest of
         the child or children involved as the primary
         concern.

         [S. 1217 (Sponsor’s Statement), 196th Leg.
         (Apr. 29, 1974).]

    Title 9 defines an “abused or neglected child,” in

pertinent part, as


                                15
         a child less than 18 years of age . . . whose
         physical, mental, or emotional condition has
         been impaired or is in imminent danger of
         becoming impaired as the result of the failure
         of his parent or guardian . . . to exercise a
         minimum degree of care . . . in providing the
         child with proper supervision or guardianship,
         by unreasonably inflicting or allowing to be
         inflicted harm, or substantial risk thereof.

         [N.J.S.A. 9:6-8.21(c)(4)(b).]

Accordingly, Title 9 initially looks for actual impairment to

the child.   However, when there is no evidence of actual harm,

the focus shifts to whether there is a threat of harm.    N.J.

Dep’t of Children & Families v. A.L., 213 N.J. 1, 22 (2013).

Thus, “a finding of abuse and neglect can be based on proof of

imminent danger and a substantial risk of harm.”   Id. at 23.

Under those circumstances, “the Division must show imminent

danger or a substantial risk of harm to a child by a

preponderance of the evidence.”    Ibid. (citing N.J.S.A. 9:6-

8.21(c)(4)(b), -8.46(b)).   Moreover, “[c]ourts need not wait to

act until a child is actually irreparably impaired by parental

inattention or neglect.”    In re Guardianship of D.M.H., 161 N.J.
365, 383 (1999).

     To find abuse or neglect, the parent must “fail[] . . . to

exercise a minimum degree of care.”    N.J.S.A. 9:6-8.21(c)(4)(b).

This Court examined the “minimum degree of care” standard in

G.S.:



                                  16
           The phrase “minimum degree of care” denotes a
           lesser burden on the actor than a duty of
           ordinary care. If a lesser measure of care is
           required of an actor, then something more than
           ordinary negligence is required to hold the
           actor liable. The most logical higher measure
           of neglect is found in conduct that is grossly
           negligent because it is willful or wanton.
           Therefore, we believe the phrase “minimum
           degree of care” refers to conduct that is
           grossly or wantonly negligent, but not
           necessarily intentional.

           [G.S., supra, 157 N.J. at 178.]

The Court further explained what amounts to willful or wanton

conduct:

                Conduct is considered willful or wanton
           if done with the knowledge that injury is
           likely to, or probably will, result . . . .

           The label turns on an evaluation of the
           seriousness   of   the   actor’s   misconduct.
           McLaughlin[ v. Rova Farms, Inc.], 56 N.J.
           [288,] 306 [(1970)].    Although it is clear
           that the phrase implies more than simple
           negligence, it can apply to situations ranging
           from “slight inadvertence to malicious purpose
           to inflict injury.”    Id. at 305; Krauth v.
           Israel Geller and Buckingham Homes, Inc., 31
N.J. 270, 277 (1960) . . . .

                Essentially, the concept of willful and
           wanton misconduct implies that a person has
           acted with reckless disregard for the safety
           of others.    Fielder[ v. Stonack], 141 N.J.
           [101], 123 [(1995)]; McLaughlin, supra, 56
N.J. 305. Where an ordinary reasonable person
           would understand that a situation poses
           dangerous risks and acts without regard for
           the potentially serious consequences, the law
           holds him responsible for the injuries he
           causes.   Ibid.    Thus, under a wanton and
           willful negligence standard, a person is
           liable for the foreseeable consequences of her

                                17
          actions, regardless of whether she actually
          intended to cause injury.

          [G.S., supra, 157 N.J. at 178-79.]

Therefore, the Court held that “a guardian fails to exercise a

minimum degree of care when he or she is aware of the dangers

inherent in a situation and fails adequately to supervise the

child or recklessly creates a risk of serious injury to that

child.”   Id. at 181; see also T.B., supra, 207 N.J. at 306

(restating standard as “‘failure . . . to exercise a minimum

degree of care’ requires at least grossly negligent or reckless

conduct”).

    Abuse and neglect cases “are fact-sensitive.”    T.B., supra,

207 N.J. at 309.   An analysis of a parent’s conduct must account

for the surrounding circumstances.   G.S., supra, 157 N.J. at

181-82 (“Whether a parent or guardian has failed to exercise a

minimum degree of care is to be analyzed in light of the dangers

and risks associated with the situation.”).    In G.S., this Court

instructed that

          the inquiry should focus on the harm to the
          child and whether that harm could have been
          prevented had the guardian performed some act
          to remedy the situation or remove the danger.
          When a cautionary act by the guardian would
          prevent a child from having his or her
          physical, mental or emotional condition
          impaired, that guardian has failed to exercise
          a minimum degree of care as a matter of law.
          Ultimately, we leave it to [the Division] and
          the courts to determine, on a case-by-case
          basis, whether a caregiver has failed to

                                18
           exercise a minimum       degree   of     care   in
           protecting a child.

           [Id. at 182.]

Failing to perform a cautionary act, however, is not necessarily

abuse or neglect.    T.B., supra, 207 N.J. at 306-07.      Instead, to

be considered abuse or neglect under N.J.S.A. 9:6-8.21(c)(4)(b),

that failure must rise to the level of gross negligence.         Ibid.

(explaining mere negligence in failing to perform cautionary act

insufficient under statute).

       Furthermore, in light of the Legislature’s stated intention

to protect children, the focus in assessing a parent’s conduct

is “on the parent’s level of culpability.”        Id. at 307.   As a

result, the Court has stated that

           where a parent or guardian acts in a grossly
           negligent or reckless manner, that deviation
           from the standard of care may support an
           inference that the child is subject to future
           danger.   To the contrary, where a parent is
           merely negligent there is no warrant to infer
           that the child will be at future risk.

           [Ibid.]

       That assessment must consist of a particularized review of

a parent’s or caretaker’s actions and the impact of any act or

omission on the child.     P.W.R., supra, 205 N.J. at 33.       In all

but the most obvious instances, that assessment must avoid

resort to categorical conclusions.     See T.B., supra, 207 N.J. at

309.


                                  19
    In cases where the child has not suffered actual harm, the

Division must “demonstrat[e] some form of . . . threatened harm

to a child.”    A.L., supra, 213 N.J. at 25.     A.L. illustrates the

rule requiring a particularized review of each situation in

which the Division asserts that a parent or caretaker has

neglected a child.      Ibid.   In A.L., the Division filed a

complaint pursuant to N.J.S.A. 9:6-8.21(c)(4)(b) alleging that

the mother had abused or neglected her infant, who tested

positive for cocaine metabolites.        Id. at 9.   At the fact-

finding hearing, the Division relied solely on medical records

from the hospital at which the child was born and the mother’s

prenatal drug use to support its allegation that the mother had

abused or neglected her child.      Id. at 12-13.    The Division

conceded that it could not prove actual harm to the child.          Id.

at 13.   However, it argued that the mother’s prenatal drug use

and the presence of cocaine metabolites in the infant supported

a finding that the mother had exposed her child to a substantial

risk of harm.   Ibid.

    The Court determined that “[t]he records, without more,

revealed little about the degree of future harm posed to the

newborn, which is the statute’s critical focus in this case.”

Id. at 9.   The Court also noted that the Division had adduced no

evidence about A.L.’s behavior or the health and development of

her child in the months following the child’s birth.        Id. at 12-

                                    20
13.   The Court emphasized the obligation of the Division to

demonstrate “some form of actual or threatened harm to a child.”

Id. at 25.    Ultimately, it concluded that “a report noting the

presence of cocaine metabolites in [the baby’s first stool],

without more, does not establish proof of imminent danger or

substantial risk of harm.”    Id. at 27-28.

                                    B.

      Whether a parent’s or caretaker’s decision to leave a child

unattended in a home or a car constitutes neglect has been the

subject of several appellate decisions.      In T.B., supra, the

Court examined whether a parent neglected her child when she

left her sleeping four-year-old son alone in their home for over

two hours. 207 N.J. at 296-97.    When he awoke and could not

find his mother, the child left the house.      Id. at 297.   He was

found across the street from his home.      Ibid.

      In T.B., the mother contested the Division’s substantiation

of neglect.   Id. at 299.   At a hearing, she testified that she

saw her own mother’s car parked in the driveway and assumed her

mother was at home before dropping off her son.      Id. at 297-98.

The child and his mother lived in the same home as the maternal

grandparents, who also regularly participated in the child’s

care.   Id. at 296-97.   The Court emphasized that “‘failure . . .

to exercise a minimum degree of care’” -- the statutory

foundation for a finding of neglect -- “at least requires

                                    21
grossly negligent or reckless conduct.”    Id. at 306 (quoting

N.J.S.A. 9:6-8.21(c)(4)(b)).   The Court also emphasized that

“the ‘cautionary act’ language in G.S. is informed by the

grossly negligent or reckless standard that that case

established.   In other words, every failure to perform a

cautionary act is not abuse or neglect.”   Ibid.

    Applying that understanding of the standard articulated in

N.J.S.A. 9:6-8.21(c)(4)(b), the Court concluded that the

mother’s conduct was not grossly negligent or reckless, id. at

309, although her conduct was certainly negligent, id. at 310.

The Court explained that

         [t]his is not a situation in which she left
         her four-year-old son at home alone knowing
         there was no adult supervision. Instead, [the
         mother], who lived with her parents and is
         intimately familiar with the rhythms of their
         every-day-family-life, arrived at her home on
         a Sunday night and saw her mother’s car in the
         driveway. She knew that her mother was always
         home on Sunday nights to prepare for work on
         Monday morning . . . . What occurred on the
         date in question was totally out of the
         ordinary. To be sure, [the mother’s] failure
         to perform the cautionary act of calling
         upstairs to assure her mother’s presence was
         clearly negligent.       Under all of the
         circumstances known to her however, it did not
         rise to the level of gross negligence or
         recklessness.

         [Id. at 309-10.]




                                22
The Court therefore did not reach the issue of whether the

mother’s clearly negligent act posed a risk of harm to her

child.   Id. at 310.

      In New Jersey Division of Youth & Family Services v. J.L.,

410 N.J. Super. 159 (App. Div. 2009), the Appellate Division

reversed a final determination by the Director of the Division

of Youth & Family Services that a mother committed an act of

child neglect, as defined by N.J.S.A. 9:6-8.21(c)(4)(b), when

she permitted her four-year-old and six-year-old sons to leave

the recreation area of the condominium development in which the

family lived and enter the family home alone.           Id. at 161, 174.

The mother remained in the recreation area to speak with a

friend but could see the boys at all times as they made their

way to their home.     Id. at 161.    J.L. had trained the boys to

leave the door, which was equipped with a child-proof cover,

ajar if they entered the home without her.         Ibid.   However, on

that day, the door closed.    Ibid.       The boys were unable to open

it.   Ibid.   The older boy called 9-1-1 and the police arrived

about ten minutes later.    Id. at 162.       Realizing that the

children had not returned, the mother collected their

belongings.   Ibid.    As she approached her home, she realized

that the police were at her front door.         Ibid.   Between the time

they left their mother and the police arrived, the children were

unsupervised for approximately thirty minutes.          Id. at 166.

                                     23
    In reversing the Director’s final decision that the mother

had committed an act of child neglect by failing to supervise

her sons, the Appellate Division rejected the Division’s

contention that the mother’s conduct rose to the level of gross

negligence because of the potential of harm to the children

while unsupervised.    Id. at 168.     The appellate panel emphasized

however that “the standard is not whether some potential for

harm exists.   A parent fails to exercise a minimum degree of

care when she is ‘aware of the dangers inherent in a situation

and fails adequately to supervise the child or recklessly

creates a risk of serious injury to the child.’”       Id. at 168-69

(quoting G.S., supra, 157 N.J. at 181).

    In Department of Children & Family Services v. G.R., 435
N.J. Super. 392, 393 (App. Div. 2014), a mother left her two-

year-old child asleep in a car while she entered a Target store.

A police officer observed the unattended child and issued a

summons to the mother when she returned five minutes later.

Ibid.   The Appellate Division determined that the Director erred

by granting the Division’s motion to proceed summarily and in

concluding that the mother’s conduct constituted child neglect.

Id. at 399.    The appellate panel noted that the existence of

multiple disputed issues of fact required referring the matter

to the OAL.    Ibid.   The panel proceeded to provide some

instructions to guide the remand.      Id. at 399-400.   The panel

                                  24
emphasized that whether a parent or caregiver has failed to

exercise a minimum degree of care is to be “‘analyzed in light

of the dangers of the situation,’” id. at 400 (quoting G.S.,

supra, 157 N.J. at 181-82), and on a case-by-case basis, id. at

401.

       In another case, the Appellate Division affirmed a

substantiation of neglect by a school bus driver who left a

five-year-old child asleep in a bus for over an hour.       N.J.

Dep’t of Children & Families v. R.R., 436 N.J. Super. 53, 55

(App. Div. 2014).    There, the driver did not conduct an

independent inspection of the bus at the end of the route but

relied on the advice of an aide known to the driver to be

unreliable.   Id. at 58.   Following a hearing and an ALJ’s

recommendation that the driver’s conduct could not be considered

grossly negligent or reckless, the Department of Children and

Families concluded that the driver’s failure to personally

inspect the bus at the end of the route was willful and wanton

conduct.   Ibid.    The Appellate Division determined that the

totality of the circumstances -- failing to personally inspect

the bus, deferring to the advice of her unreliable aide, and

leaving the young child alone on a bus on a day in which the

temperature soared above ninety degrees -- fully satisfied the

statutory standard of grossly negligent or reckless conduct that



                                 25
created an imminent risk of harm to the sleeping child.      Id. at

59-60.

       To be sure, “[w]hether a particular event is to be

classified as merely negligent or grossly negligent defies

‘mathematical precision.’”    Div. of Youth & Family Servs. v.

A.R., 419 N.J. Super. 538, 544 (App. Div. 2011) (quoting G.S.,

supra, 157 N.J. at 178).    In some instances, it is a close call.

See, e.g., T.B., supra, 207 N.J. at 309.    In other cases, it is

not.   For example, in A.R., supra, the court considered whether

a father neglected his ten-month-old son who he left unattended

on a twin bed without railings. 419 N.J. Super. at 543.      The

bed was situated next to an operating radiator.     Ibid.    There

was evidence that the father placed some blankets to prevent the

child from rolling off the bed.    Id. at 545-46.   Hours later, a

ten-year-old child sleeping in the same room awoke to find the

infant on the floor against the hot radiator.     Id. at 541.    The

child suffered severe burns to his right cheek, head, and left

arm.   Id. at 540.

       The Appellate Division reversed the trial court’s finding

that the father’s conduct was merely negligent.     In this case of

actual harm, the panel determined that “[a]n ordinary reasonable

person would understand the perilous situation in which the

child was placed, and for that reason, defendant’s conduct

amounted to gross negligence.”    Id. at 546.

                                  26
                                V.

    Each determination of whether the conduct of a parent or

caretaker constitutes child abuse or neglect pursuant to

N.J.S.A. 9:6-8.21(c)(4)(b) requires a determination of whether

the child suffered actual physical, mental, or emotional harm or

whether the conduct exposed the child to an imminent risk of

such harm.   E.D.-O. argues that whether her conduct placed her

child “in imminent danger of” physical, mental, or emotional

harm must be assessed at the time the trial court conducts its

fact-finding in the context of a complaint filed by the Division

pursuant to Title 9, or at the time the agency substantiates

neglect or an ALJ concludes an appeal of a Division

substantiation of neglect.   In other words, E.D.-O. contends

that in a case in which no actual harm occurs to the child, the

focus of the risk of harm is not at the time of the occurrence

of the event that brought the child and the family to the

attention of the Division, but at the time of fact-finding by

the agency or an ALJ or a trial court.   According to E.D.-O.,

the inquiry in a risk of harm case is whether the parent or

caretaker’s conduct poses a current risk of imminent harm to the

child.

    E.D.-O. presents, for the first time before this Court, her

argument that whether her conduct exposed the child to an

imminent risk of harm should be measured at the time of fact-

                                27
finding.   We elect to address this interpretive issue due to the

need to remand this matter to the OAL for a hearing.       In

instances in which the Court must engage in the interpretation

of a statute, our fundamental task “is to discern and effectuate

the intent of the Legislature.”     Murray v. Plainfield Rescue

Squad, 210 N.J. 581, 592 (2012).       We commence our inquiry with

the plain language of the statute, to which we accord its

ordinary meaning.    DiProspero v. Penn, 183 N.J. 477, 492 (2005).

    “If the Legislature’s intent is clear from the statutory

language and its context with related provisions, we apply the

law as written.”    Shelton v. Restaurant.com, 214 N.J. 419, 429

(2013).    We turn to legislative history and other intrinsic

tools to identify legislative intent when the statutory language

is ambiguous, is at odds with the general statutory scheme, or

the plain language leads to a result at odds with the public

policy objective of the statute.       Wilson ex rel. Manzano v. City

of Jersey City, 209 N.J. 558, 572 (2012).

    The text of N.J.S.A. 9:6-8.21(c)(4)(b) is designed to

capture grossly negligent conduct that has harmed or poses a

risk of imminent harm to a child.       When the child has not

suffered actual harm, the use of the present tense “is” can be

interpreted to focus the fact-finder on the conduct at the time

of the incident, in order to evaluate what could have occurred

but for certain fortuitous circumstances.       The use of the verb

                                  28
“is” can also be interpreted as requiring the fact-finder to

concentrate on the risk of harm posed to the child at the time

of formal fact-finding.    The use of the verb “is” can just as

likely be interpreted to require the fact-finder to evaluate the

risk of harm to the child at the time of the event, at the time

of fact-finding, and at the time a court fashions a remedy to

prevent future harm.    We therefore conclude that the use of the

present tense in this definition that encompasses incidents of

actual harm and risk of harm is not dispositive.

    Our next inquiry is whether E.D.-O.’s position is

consistent with the legislative history of Title 9.     N.J.S.A.

9:6-8.21(c)(4)(b) is part of an extended definition of “abused

or neglected child.”   It, in turn, is part of an act originally

adopted in 1974 and amended several times over the years.        L.

1974, c. 119.   Codified at N.J.S.A. 9:6-8.21 to -8.73, the Act

governs actions filed by the Division to redress conduct by

parents or guardians that causes abuse or neglect to children

under eighteen years of age.     The overriding purpose of the

statute is “‘to assure that the lives of innocent children are

immediately safeguarded from further injury and possible death

and that the legal rights of such children are fully

protected.’”    State v. P.Z., 152 N.J. 86, 96-99 (1997) (quoting

N.J.S.A. 9:6-8.8); accord N.J. Div. of Youth & Family Servs. v.

R.D., 207 N.J. 88, 109 (2011).    It has been noted that, in

                                  29
focusing on the risk of harm as well as actual harm to a child

from grossly negligent conduct of a parent or guardian, the

Legislature sought to squash the notion of a “free pass” if the

child did not suffer actual harm.        See D.M.H., supra, 161 N.J.

at 383 (“Courts need not wait to act until a child is actually

irreparably impaired by parental inattention or neglect.”)

Thus, we conclude that the textual analysis advanced by E.D.-O.

is simply out of step with the legislative intent of the

statute.

    E.D.-O.’s approach deviates from several opinions of this

Court and the Appellate Division.        In G.S., supra, the Court

addressed the “failure to exercise a minimum degree of care”

language of N.J.S.A. 9:6-8.21(c)(4)(b). 157 N.J. at 177-82.

The Court declared that “the phrase ‘minimum degree of care’

refers to conduct that is grossly or wantonly negligent, but not

necessarily intentional.”     Id. at 178.    Willful or wanton

conduct is “done with the knowledge that injury is likely to, or

probably will, result.”     Ibid.

    In G.S., a caretaker administered an entire bottle of

medication to a child.    Id. at 168.     When his mother returned to

pick up her child, he was semi-conscious.        Ibid.   When the child

arrived at the hospital, he was “lethargic and pale,” and “his

heart rate was plummeting.”    Ibid.     Although he suffered no



                                    30
permanent harm, he remained hospitalized for forty-eight hours.

Ibid.

    The Court concluded that there was sufficient evidence to

support a finding of neglect by the caretaker.    Id. at 182.   In

so holding, the Court focused on the caretaker’s conduct at the

time she administered the medication.   Ibid.    To be sure, the

physical manifestations of the overdose and the need for

hospitalization may classify G.S. as an actual harm case, but

the Court highlighted a “wide range of harmful conduct that all

reasonable persons would characterize as neglect.”     Id. at 180.

Among those instances of harmful conduct is leaving a two-year-

old alone in a house, id. at 180-81, even though no actual harm

befell the child.   Finally, the Court directed that

         [w]hether a parent or guardian has failed to
         exercise a minimum degree of care is to be
         analyzed in light of the dangers and risks
         associated with the situation    . . . .    We
         simply remind [the Division] and the courts
         that the inquiry should focus on the harm to
         the child and whether that harm could have
         been prevented had the guardian performed some
         act to remedy the situation or remove the
         danger.

         [Id. at 181-82.]

    T.B., supra, a case in which no actual harm befell the

unattended child, applied the standard established in G.S. and

followed the Court’s admonition that the neglect analysis must

focus on what the parent did or could have done to remove the


                                31
danger to the child created by the parent’s conduct. 207 N.J.

at 309-10.    The Court focused solely on the mother’s acts and

omissions on the night she left her four-year-old son

unattended.   Ibid.

    Similarly, the Appellate Division used the G.S. standard

and analytical paradigm to affirm a finding that a father

neglected his children by allowing their intoxicated mother to

drive them home from a family vacation.    Div. of Child Prot. &

Permanency v. J.A., 436 N.J. Super. 61, 68-69 (App. Div. 2014).

Focusing on the risk of harm to the children at the time he

permitted an intoxicated person to drive a car occupied by

children, the appellate panel concluded that “no reasonable

person could fail to appreciate the danger of permitting

children to ride in a motor vehicle driven by an inebriated

driver.”   Ibid.   The panel further concluded that the father was

grossly negligent “in failing to protect the children from the

imminent risk of harm.”    Id. at 69-70.

    Thus, the position advanced by E.D.-O. to measure risk of

harm to a child due to a parent’s act or failure to act is out

of step with both the legislative purpose of the statute and

this Court’s interpretation of the statute, specifically

N.J.S.A. 9:6-8.21(c)(4)(b).    Applied strictly, E.D.-O.’s focus

on the risk the parent poses to a child at the time the incident

is reviewed by a fact-finder has the obvious potential to

                                 32
overlook conduct, even aberrational conduct, that had the clear

capacity to produce a catastrophic result.    Such an approach

contravenes the legislative determination that child protective

services and a court may intervene before a child experiences

actual harm.

    Focusing on a parent’s conduct at the time of the incident

to determine if a parent created an imminent risk of harm to a

child does not preclude ever considering the risk of harm posed

by a parent at the time of a hearing.    Indeed, the statute

contemplates not only a fact-finding hearing, but also a

dispositional hearing.   N.J.S.A. 9:6-8.47.   The myriad

dispositions available to the trial court after it enters a

finding of abuse or neglect are fashioned based on current

circumstances.   For example, N.J.S.A. 9:6-8.50(e) expressly

permits a trial court to suspend a dispositional hearing

indefinitely to permit the Division to report the current status

of the parent and child and whether any further services or

supervision are required.

                                VI.

    A child or a family may come to the attention of the

Division in various circumstances.    The police may respond to a

call from a family member or neighbor expressing concerns about

the well-being of a child, as in T.B.; a hospital may call the

Division to report suspected child abuse or neglect, as in A.L.;

                                33
a school official may call the Division to recount a student’s

report of physical or emotional abuse or neglect, as in M.C.; or

police or security personnel may encounter an unattended child

in a car, as in G.R. and this appeal.   If the Division

determines that the circumstances warrant a substantiation of

neglect,4 the parent or caretaker may seek review of that

determination.   Following that appeal, the Director of the

Division reviews the record and issues a final determination,

which is appealable as of right to the Appellate Division.          R.

2:2-3(a)(2).

     The Administrative Procedure Act (APA), N.J.S.A. 52:14B-1

to –24, governs rulemaking by State agencies and provides basic

ground rules for the conduct of administrative hearings in

contested matters within an agency’s area of responsibility.

See also N.J.S.A. 52:14F-1 to -23 (establishing independent OAL

for independent fact-finding in administrative disputes).       A

contested case commences when an agency renders a decision and a

person seeks review of the decision.    N.J.S.A. 52:14B-2(b).       The

agency must first determine whether the request for review




4 N.J.A.C. 10:120A-1.3(a) defines “substantiated” as “a finding
when the available information, as evaluated by the child
protective investigator and supervisor, indicates by a
preponderance of the evidence that a child is an abused or
neglected child as defined in N.J.A.C. 10:133-1.3 because the
child victim has been harmed or placed at risk of harm by a
parent or guardian.”
                                34
constitutes a contested case.     If so, the matter is forwarded by

the agency to the OAL.     The OAL will assign the matter to an ALJ

and schedule a hearing.

    N.J.S.A. 52:14B-2(b) defines “contested case” as

         a proceeding . . . in which the legal rights,
         duties, obligations, privileges, benefits or
         other legal relations of specific parties are
         required by constitutional right or by statute
         to be determined by an agency by decisions,
         determinations, or orders, addressed to them
         or disposing of their interests, after
         opportunity for an agency hearing.

N.J.A.C. 1:1-2.1 emphasizes that a contested case is an

adversary proceeding and “must be designed to result in an

adjudication concerning the rights, duties, obligations,

privileges, benefits or other legal relations of specific

parties over which there exist disputed questions of fact, law

or disposition relating to past, current or proposed activities

or interests.”

    If a matter does not meet the APA definition of a contested

case, the matter is an “uncontested case.”        37 New Jersey

Practice, Administrative Law and Practice § 5.15, at 254 (Steven

L. Lefelt et al.) (2d ed. 2000).        The agency can retain the

matter and dispose of the request for review as it considers

appropriate.     Ibid.   However, an agency head may request the OAL

to appoint an ALJ “to conduct an uncontested case.”        N.J.A.C.

1:1-21.1(a).


                                   35
    The Division has promulgated rules governing dispute

resolution, see generally N.J.A.C. 10:120A, which are designed

to “describe the preliminary efforts provided by the Division to

resolve disputes regarding . . . [a] finding of substantiated

child abuse or neglect made by the Division.”    N.J.A.C. 10:120A-

1.2(a)(2).   The rules also describe the procedure for requesting

formal resolution through the OAL.    N.J.A.C. 10:120A-1.2(c).

The Administrative Hearings Unit (AHU) is required to transmit

to the OAL a request “by a perpetrator of child abuse or

neglect” to review a substantiated finding of abuse or neglect,

N.J.A.C. 10:120A-4.3(a)(2), unless the AHU has determined to

summarily dispose of the request to dispute such a finding,

N.J.A.C. 10:120A-4.3(c)(3).    The Division may elect to invoke

the motion for summary disposition procedure when the Director

of Legal Affairs or his designee, in consultation with a

representative of the Attorney General’s Office, determine that

there are no material facts in dispute.    N.J.A.C. 10:120A-

4.2(b).

    Once that determination has been made, the appeal is

transmitted to the Attorney General’s Office “for assignment for

preparation of the Motion for Summary Disposition.”    N.J.A.C.

10:120A-4.2(b)(1).   When the motion is filed, the appellant has

ten days to file exceptions.   N.J.A.C. 10:120A-4.2(c)(1).     If

the agency head or designee determines that there are no

                                 36
material facts in dispute, the Commissioner may deny the request

for administrative review and determination as to whether the

substantiation of neglect is consistent with governing law,

regulations, and agency policy.    N.J.A.C. 10:120A-4.2(d).   If

the agency head determines that material facts are in dispute,

the request for an administrative hearing will be granted and

the AHU will transmit the matter to the OAL.    N.J.A.C. 10:120A-

4.2(e).

    In essence, the Division has imported the summary

disposition procedure utilized by the OAL, see N.J.A.C. 1:1-

12.5, to perform its threshold function of identifying an appeal

that requires reference to the OAL.    Given the APA’s definition

of a “contested case,” N.J.S.A. 52:14B-2(b), we question whether

this two-step procedure was ever contemplated by the APA or is

compliant with the APA’s overall intent to allow citizens the

opportunity to fully and fairly contest administrative agency

determinations that are grounded in factual applications of an

agency’s enabling statute.   This two-step procedure may have

also contributed to the wholly unacceptable time it has taken in

some instances to dispose of appeals from substantiation

decisions by the Division.

                               VII.

    Any allegation of child neglect in which the conduct of the

parent or caretaker does not cause actual harm is fact-sensitive

                                  37
and must be resolved on a case-by-case basis.     The antithesis of

a case-by-case review is an agency determination that certain

conduct poses an imminent risk of physical, emotional, or mental

harm to a child without regard to the circumstances at the time

of the conduct.   The treatment of this matter, as well as others

discussed in this opinion, evinces a proclivity by the Division

to apply a categorical rule that any parent or caretaker, who

leaves a young child unattended for any length of time,

particularly in a motor vehicle, has failed to exercise a

minimum degree of care that places the child in imminent danger

of impairing that child’s physical, emotional, or mental well-

being.   Yet, in all but one of the cases discussed involving an

unattended child, see G.R., supra, 435 N.J. Super. at 401-02,

the parent or caretaker received an evidentiary hearing before

an ALJ, see R.R., supra, 436 N.J. Super. at 55-56; J.L., supra,

436 N.J. Super. at 164-65, or the trial court conducted an

evidentiary hearing to adjudicate a complaint filed by the

Division pursuant to N.J.S.A. 9:6-8.21 to -8.73, see A.R.,

supra, 419 N.J. Super. at 540.    In the one exception, G.R.,

supra, an appellate panel held that the agency erred by

proceeding summarily. 435 N.J. Super. at 399.   We have

expressly disapproved and continue to disapprove of the

Division’s resort to a categorical approach to this subset of

cases.

                                 38
    To be sure, E.D.-O. filed a cross-motion for summary

disposition in response to the motion filed by a deputy attorney

general.   The record supported a determination that no material

fact was disputed only if a categorical rule applied to

unattended children cases.    E.D.-O.’s submission emphasized the

aberrational nature of the single incident.     In short, the

essence of E.D.-O.’s position was that the totality of the

circumstances precluded a finding that she had acted in any way

that created an imminent and substantial risk of harm to her

sleeping toddler.

    This Court and the Appellate Division have identified

circumstances when a child has been left unattended that may

compel a finding of inattentiveness or even negligent conduct,

but certainly do not rise to the level of grossly negligent

conduct.   For example, in G.R., supra, the Appellate Division

identified seven circumstances that should be considered in

evaluating a parent’s conduct in such situations.     435 N.J.

Super. at 399.   Those factors included the distance between the

store and the parked car, the mother’s ability to keep the car

in sight, how long the car was out of view, how long the child

remained unattended, and any extenuating circumstances.     Ibid.

We note that the weather on the day the child is left unattended

and the ability of someone to enter the vehicle are also

relevant considerations.     In other words, when substantiation of

                                 39
neglect must be determined on a case-by-case basis, there is

little room for disposition of an appeal of a substantiation of

neglect through the agency’s self-devised summary disposition

procedure.

    E.D.-O.’s appeal from the Division’s substantiation of

neglect should have been referred to the OAL.   She should have

had the opportunity to advance all of the circumstances

surrounding the event.   Those circumstances include but are not

limited to the actual distance between the vehicle and the

store, her ability to keep the vehicle in view, the length of

time she left the child unattended, the number of vehicles and

persons in the area, the ability to gain access to the interior

of the car, and the temperature inside and outside the car.

    We would be remiss if we did not comment on the excessive

amount of time that elapsed between E.D.-O.’s initial appeal of

the substantiation determination, her renewed appeal following

dismissal of the Title 9 complaint, and the filing of the motion

for summary disposition in the Division.   The lapse of time is

troubling.   Approximately three years and four months elapsed

before the motion was filed, and that appears to have been

initiated by a notice of tort claim.   No person who has been

aggrieved by agency action should have to resort to such

measures to have an appeal resolved.



                               40
    No one -- parents, caretakers, or the public -- is served

when an issue as important as whether an adult abused or

neglected a child remains unresolved for years.     Inordinate

delay in resolving substantiation appeals also takes on the

specter of the absurd when, as in this case, the child was

nineteen months old at the time of the underlying event, four

years old when the Director finally issued her decision, and

will be almost eight years old when the matter is remanded for a

hearing before an ALJ.

    Finally, we observe that whether a parent’s or caretaker’s

conduct causes an imminent risk of harm is evaluated through the

lens of the statutory standard as interpreted and applied by the

Court, rather than through the lens of the consequences of a

finding of neglect, specifically, enrollment in the Central

Registry.   Enrollment in the Registry is a consequence of a

finding of abuse or neglect.   N.J.S.A. 9:6-8.11.    We are mindful

of the consequences of enrollment in the Registry and the

duration of those consequences.     We are aware that for some

acts, enrollment in the Registry may seem draconian.     See W.

Todd Miller, The Central Registry Statute for Abuse and Neglect

Matters is Constitutionally Flawed, 8 Rutgers J.L. & Pub. Pol’y,

651, 652 (2011).   However, it is not the function of this Court

to address those seeming excesses by distorting the analysis of

the underlying conduct.   The concerns addressed by E.D.-O. and

                               41
others are best addressed by the Legislature and, perhaps, the

Division.

                              VIII.

    The judgment of the Appellate Division is reversed and the

matter is remanded to the OAL for further proceedings consistent

with this opinion.   We do not retain jurisdiction.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA and SOLOMON join in JUDGE CUFF’s
opinion.




                                42
                    SUPREME COURT OF NEW JERSEY

NO.        A-109                                SEPTEMBER TERM 2013

ON CERTIFICATION TO               Appellate Division, Superior Court




DEPARTMENT OF CHILDREN AND
FAMILIES, DIVISION OF CHILD
PROTECTION AND PERMANENCY,

       Petitioner-Respondent,

                   v.

E.D.-O.,

       Respondent-Appellant.



DECIDED                  August 20, 2015
                    Chief Justice Rabner                      PRESIDING
OPINION BY              Judge Cuff (temporarily assigned)
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                     REVERSE AND
 CHECKLIST
                                       REMAND
 CHIEF JUSTICE RABNER                     X
 JUSTICE LaVECCHIA                        X
 JUSTICE ALBIN                            X
 JUSTICE PATTERSON                        X
 JUSTICE FERNANDEZ-VINA                   X
 JUSTICE SOLOMON                          X
 JUDGE CUFF (t/a)                         X
 TOTALS                                   7